 S.H KRESS & CO.S.H. Kress&CompanyandTulsa General Drivers,Warehousemen and Helpers Union,Local No. 523AffiliateofInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 16-CA-3513October 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 4, 1969, Trial Examiner Charles W.Schneider issued his Decision and June 16, 1969, hisSupplementalDecision,intheabove-entitledproceeding, finding that Respondent had engaged inand and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the Trial Examiner's Decision and TrialExaminer's Supplemental Decision hereto attached.Thereafter, Respondent filed exceptions to the TrialExaminer'sDecision and Supplemental Decision,and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecisionandhisSupplementalDecision,theexceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, S. H Kress & Company,Tulsa,Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'Upon petition filed under Section 9(c) of the NationalLabor Relations Act (29 U S C A. 159(c)) on February'Official notice is taken of the record in the representation proceeding,Case 16-RC-4849 as the term "record" is defined in Section 102 68 and102 69(f) of the Board's Rules (Rules and Regulations and Statements ofProcedure, National Labor Relations Board, Series 8, as amended) SeeLTV Electrosystems, Inc,166 NLRB No 81, enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co.167NLRB No 24,Intertype Co vPenello,269 F Supp 573 (D C Va 1967),Intertype Co v N L RB , 401F 2d 41 (C A 4, 1968),Follett Corp , et al,164 NLRB No 47, enfd 397F 2d 91 (C A 7, 1968), Section 9(d) of the NLRA22523, 1968, by Tulsa General Drivers, Warehousemen andHelpers Union, Local No. 523, affiliate of InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpers of America, herein called the Union, ahearing was held on March 21, 1968, which resulted in theissuance, on March 29, 1968, by the Regional Director forRegion 16, of a Decision and Direction of Election in anappropriate bargaining unit, described hereinafter, of theemployees of S. H Kress & Company, herein called theRespondentPursuant to the Decision and Direction of Election, anelection by secret ballot was conducted by the RegionalDirector on May 10, 1968, among the employees in theappropriate unit to determine the question concerningrepresentationUpon conclusion of the balloting, theparties were furnished a tally of ballots which showed thatof approximately 28 eligible voters, 18 cast valid votes forand 9 cast valid votes against the Union, and 1 cast a voidballot.On May 15, 1968, Respondent filed timely objections toconduct affecting the results of the election in which italleged(1) that during the campaign the Union hadengagedindeliberatetrickeryandmaterialmisrepresentations by means of oral statements, campaignmaterial, literature and other campaign media; (2) that theUnion had circulated false and misleading informationabout the employer and had injected extraneous issuesinto its organizing campaign, (3) that the Union hadcoerced the employees to vote for the Union, and (4) thatwhile the employees were voting, conditions occurredwhich prevented the employees from making a free anduntrammeled choice in the election.On July 17, 1968, the Regional Director issued aSupplementalDecisionandCertificationofRepresentative, in which he stated that he had conductedan investigation of the objections, found that they did notraiseanymaterialor substantial issues affecting theresultsof the election, and overruled them in theirentiretyFinding that the Tally of Ballots showed that amajority of the valid votes had been cast for the Union,theRegionalDirectorcertifieditastheexclusivebargainingrepresentativeof the employees in theappropriate unitOn July 29, 1968, the Board extended the date forreceipt of a Request for Review of the Regional Director'sSupplemental Decision and Certification of RepresentativetoAugust 12, 1968. Thereafter, on August 9, 1968,Respondent timely filed its Request for Review with theBoard The Request for Review was denied by the Boardon August 23, 1968The Complaint CaseOn January 24, 1969, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged that since on or about December 1, 1968, theRespondent has refused to bargain collectively with theUnionOn February 19, 1969, the General Counsel, by theRegional Director for Region 16, issued a Complaint andNotice of Hearing alleging that the Respondent hadcommitted unfair labor practices in violation of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act, byrefusing to bargain with the Union upon request In duecourse, on March 3, 1969, the Respondent filed its answerto the complaint in which certain allegations of the179NLRB No. 38 226DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint were admitted and others denied.In itsAnswer, the Respondent admits the followingallegations of the complaint (1) filing and service of thecharge, (2) certain jurisdictional facts, (3) that the Unionisa labor organization within the meaning of Section 2(5)of the Act, (4) that the unit is appropriate, (5) that anelectionwas held, (6) that the Union has requested theRespondent to bargain collectively, and (7) that theRespondent has refused and continues to refuse tobargain.Respondent denies the allegations contained inparagraphs 12, 16, 17, and 18 of the complaint to theeffect (1) that the Union is the representative of theemployees in the appropriate unit for purposes ofcollectivebargaining,and (2) that by the refusal tobargain, the Respondent engaged in, and is engaging inunfair labor practices affecting commerce within themeaning of the Act.Respondent affirmatively asserts in its answer that (1)the election was invalid because the Union made certainsubstantialmisrepresentations of material facts to theemployees in the appropriate bargaining unit prior to theelection and (2) that the certification is null and void as amatter of law since Respondent was denied a hearing onsubstantial issues of law and fact raised by its ObjectionstoConduct Affecting the Results of Election and itsRequestforReviewoftheRegionalDirector'sSupplementalDecisionandCertificationofRepresentative.Under date of March 11, 1969, counsel for the GeneralCounsel filed a Motion to Strike Portions of Respondent'sAnswer to Complaint and Motion for Judgement on thePleadings in which he contends that the pleadings,considered together with the official Board record in theunderlying representation proceeding, Case 16-RC-4849,raiseno issues requiring a hearing, that Respondent'sdefense set forth in its answer raises no litigable questionsof fact, and to the extent of the Motion to Strike is"sham" and "frivolous," concluding that as a matter oflaw Respondent has no valid defense to the complaintOn March 13, 1969, I issued an Order to Show Causereturnable April 1, 1969 (subsequently extended to April7), on the General Counsel's motions.The Respondent has filed a Response to the Order toShow Cause and a supporting brief. No other responses orbriefs have been received.In its response and brief the Respondent opposes theMotion to Strike and the Motion for Judgement on thePleadings. Specifically the Respondent asserts the validityof its answer It further states that its objections to theelectionwere erroneously overruled, that it presented aprima faciecase of interference with the election insubstantial and material respects on which a hearing wasrequired, thatmost, if not all the evidence relating tothose objections is in the possession of the Union or ofthird parties over whom Respondent has no control; thatsinceRespondentwas not entitled to the power ofsubpoena prior to issuance of the complaint all suchevidencewas previously unavailable to the Respondentand that Respondent has now received some 40 subpenasto produce this evidence in the complaint proceedings. Inaddition the Respondent asserts that it has previouslyunavailable evidence (specifically union records) showingthat "contrary to the Regional Director's findings, [andthe Union's campaign literature] the Union charges morethan $7 for dues." (Brief p. 12)On May 8, 1969, I issued an Order affording theRespondent opportunity to submit further informationfrom which I could determine whether there is newevidence requiring hearing Specifically I wished to knowwhether the Respondent was asserting the existence ofevidence contradicting a finding of the Regional Directorto the effect that there was no evidence that the Unionchargedmore than $7 per month dues. The ordersuggested the submission of copies of union records as tothe facts, or (if those were not in Respondent's possession)a statement by Counsel as to the basis for their belief thatthe records would disclose such facts. Additionally theorder suggested the submission of a statement as towhether the evidence was in existence at the time of filingthe objections and if so why it could not have beendiscovered then with the exercise of due diligenceNo response has been received to that order.RULING ON MOTION FOR SUMMARY JUDGMENTAs has been seen, the Respondent's basic position isthat the representation case was wrongly decided and thatthe Respondent is entitled to a hearing on its objections.It is established Board policy, in the absence of newlydiscoveredor previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated in aprior related representation proceeding.' This policy isapplicable even though no formal hearing on objectionshas been provided by the Board Such a hearing is not amatter of right unless substantial and material issues areraised.'The Board denied the Respondent's request for reviewof the Regional Director's determination that theRespondent's objections to the election were withoutmerit,and his certification of the Union In thisconnection the Board said that the request for reviewraised "no substantial issues."Those conclusions are binding on the Trial Examiner.As has been seen, though afforded opportunity to doso, the Respondent did not submit information necessaryforme to find that the Respondent has previouslyunavailable evidence to support its contention that theUnion misrepresented the amount of union dues. Thoughthe Respondent also asserts that union records supportingsome of its other objections were not previously availablebecause they were in the possession of the Union, noshowing is made as to what that evidence consists of, orwhat specifically the Respondent believes it will show.Thus it cannot be concluded that the Respondent hasmaterial and substantial previously unavailable evidencewarranting hearing now on its objections, or grounds forbelief that such evidence exists.The remaining material facts being uncontested orestablished, there are no unresolved matters requiringhearing, and the General Counsel's Motion for Judgmenton the Pleadings is granted. However, the General'Krieger-Ragsdale &Co. Inc, 159 NLRB 490, enfd 379 F 2d 517,(C A 7, 1967), cert denied 389 U S 1041,N L R B v Macomb Pottery,376 F 2d 450 (C A 7, 1967),Howard Johnson Company.164 NLRB No121,Metropolitan Life Insurance Company,163NLRB No 71 SeePittsburgh Plate Glass Co. v N L R B.313 U S 146, 162 (1941), NLRBRules and Regulations, Section 102 67(f) and 102 69(c)'O K Van and Storage. Inc.127 NLRB 1537, enfd 297 F 2d 74 (C A5, 1961) SeeAir Control Window Products. Inc,355 F 2d 245, 249 (C A5, 1964) "If there is nothing to hear, than a hearing is a senseless anduseless formality " See alsoN L R Bv.BataShoeCo . 377F 2d 821, 826(C A 4, 1967) "there is no requirement, constitutional or otherwise,that there be a hearing in the absence of substantial and material issuescrucial to determination of whether NLRB election results are to beaccepted for purposes of certification " S H. KRESS & CO.Counsel'sMotions to Strike Portions of Respondent'sAnswer as sham is denied. The portions of the Answerreferred to deny the validity of the overruling of theRespondent's objections to the election and thus thevalidityof the certificationThe basis for the GeneralCounsel'sMotion to Strike is essentially that those issueswere determined in the representation case and may notbe relitigatedThe General Counsel's premises as torelitigation are of course sound, as we have seen, but itdoes not follow that the Respondent's denial of thevalidity of the determinations in the representation case is"sham" or "frivolous." Such denials are essential toreviewof the determinations, for without them theRespondent would have no issue to contest before theBoard or the CourtsOn the basis of the record I make the following furtherFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTS.H. Kress & Company, the Respondent is, and hasbeen at all times material herein, a corporation dulyorganized under and existing by virtue of the laws of theState of New York, having its principal offices in NewYork City, New York, and operating a chain of varietystores in several States of the United States, including theState of Oklahoma. The only location involved in thisproceeding is the Respondent's warehouse complex at4953 South 48th West Avenue, Tulsa, Oklahoma.In the course and conduct of its business operations,during the past 12-month period, which is representative,theRespondent purchased goods and materials valued inexcess of $50,000 from outside the State of Oklahomawhich were transferred to its warehouses in the State ofOklahoma directly from other states of the United States.During this same period of time, the Respondent's grossvolumeofretailsalesexceeded$500,000value.Respondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Ii.THE LABORORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organizationwithin the meaning of Section 2(5) ofthe ActIiiTHE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All employees working in the Respondent's warehouseslocatedat4953South 48thWestAvenue,Tulsa,Oklahoma, and excluding office clerical employees,professionalemployees,watchmen,guards,andsupervisors as defined in the Act.OnMay 10, 1968, a majority of Respondent'semployees in the said unit designated and selected theUnion as their collective bargaining representative in asecret ballot election conducted under the supervision oftheRegionalDirector for Region 16 of the NationalLabor Relations Board. On July 17, 1968, the RegionalDirector certified the Union as the exclusive collectivebargainingrepresentativeoftheemployees in theappropriate unit.Respondent's request that the Boardreview the Regional Director's certification was denied on227August 28, 1968.At all times since July 17, 1968, and continuing to thepresent, the Union has been the representative for thepurpose of collective bargaining of the employees in thesaid unit, and by virtue of Section 9(a) of the Act hasbeen, and is now, the exclusive representative of theemployees in said unit for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemploymentandothertermsandconditionsofemployment.It is admitted and found that on or about October 15,1968, the Union requested the Respondent to meet with itfor the purpose of collective bargaining with respect to theemployees in the appropriate unit, and that on or aboutDecember 1, 1968, Respondent refused and continues torefuse to do so.By thus refusing to bargain collectively with the UniontheRespondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (5) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the followingORDERA For the purpose of determining the duration of thecertification the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit 'B.S.H.Kress& Company, its officers, agents,successors and assigns shall:1Cease and desist from:(a)Refusing to bargain collectively with Tulsa GeneralDrivers,Warehousemen and Helpers Union, Local No523, affiliate of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, astheexclusive representative of the employees in thefollowing appropriate bargaining unitAll employees working in the Respondent's warehouseslocatedat4953South 48thWestAvenue,Tulsa,Oklahoma, and excluding office clerical employees,professionalemployees,watchmen,guards,andsupervisors as defined in the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request bargain collectively with TulsaGeneralDrivers,Warehousemen and Helpers Union,LocalNo. 523, affiliate of International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of the employeesin the appropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac Poultry Co,Inc ,136NLRB 785,Commerce Co dlbla Lamar Hotel,140 NLRB226, 229, 328F 2d 600(C A 5), cert denied 379 U S 817 (1964),Burnett ConstructionCo,149 NLRB 1419, 1421, 350 F 2d 57 (C A 10, 1965) 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its office and place of business at the Tulsa,Oklahoma warehouses, copies of the notice attachedheretomarked "Appendix."5 Copies of said notice, onforms to be furnished by the Regional Director for Region16,shall,afterbeing duly signed by an authorizedrepresentativeof the Respondent, be posted by theRespondent immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from receipt of this recommendedOrder what steps the Respondent has taken to complyherewith 6the appropriate unit and if an understanding is reachedwe will sign a contract with the UnionDatedByS.H. KRESS & COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice may be directed totheBoard'sRegionalOffice,8A24 FederalOfficeBuilding,819TaylorStreet,FortWorth,Texas,Telephone 817-334-2921SUPPLEMENTAL TRIAL EXAMINER'SDECISION'In the event this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words"Recommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event these recommendations are adopted by the Board, thisprovision shall be modified to read "Notify the Regional Director forRegion 16, in writing, within 10 days from receipt of this Order what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT refuse to bargain collectively withTulsaGeneralDrivers,Warehousemen and HelpersUnion,LocalNo 523, affiliate of InternationalBrotherhood of Teamsters, Chauffeurs, WarehousemenandHelpers of America, as the exclusive collectivebargainingrepresentativeofallourfollowingemployeesAll employees working in our warehouses located at4953 South 48th West Avenue, Tulsa, Oklahoma, andexcludingofficeclericalemployees,professionalemployees,watchmen, guards, and supervisors asdefined in the Act.WE WILL NOT interfere with the efforts of the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representative, or in any like orrelatedmanner interfere with employee efforts atbargainingWE WILL bargain collectively with the Union asexclusive bargaining representative of the employees inOn June 4, 1969, a Trial Examiner's Decision issued inthis case and on the same day the case was transferred totheBoard.IntheDecision,sectionentitled"TheComplaint Case," ninth paragraph, it was stated that noresponse had been received to the Trial Examiner's OrderofMay 8, 1969, entitled "Order Concerning AssertedPreviouslyUnavailable Evidence," which order affordedthe Respondent opportunity to submit further informationfrom which it could be determined whether there was newevidence requiring hearing.On June 6, 1969, the Respondent filed a motion withthe Board requesting that the case be remanded to theTrial Examiner for reconsideration of his decision, on theground that as the result of clerical error Respondent'sResponse to the Order of May 8 had not been served onthe Trial Examiner. On June 10, 1969, the Board grantedthe Respondent's motion and remanded the proceeding tothe Trial Examiner for reconsideration of his Decision inthe light of said Response, and for the issuance of aSupplemental Decision.Ihave reconsidered the Trial Examiner's Decision inthe light of the Respondent's Response to the order ofMay 8, 1969, and have concluded that the Response doesnot disclose that the Respondent has any new evidencewhich was not previously submitted in the representationproceeding.Nor does the Response, in my judgment,disclose reasonable ground to conclude that new evidenceexistsThe Response is essentially a reiteration of theRespondent's contentions previously presented to theRegionalDirector and to the Board, based upon theevidence which the Respondent presented to the RegionalDirectorTheRespondent has not therefore, in myopinion, shown probable existence of newly discovered orpreviously unavailable evidence warranting hearing. Therebeing no apparent material issue litigable before a TrialExaminer, the findings, conclusions, and recommendationscontained in the Trial Examiner's Decision of June 4,1969, are reaffirmed